Citation Nr: 1727708	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey.

In November 2016, the Veteran testified via video conference at a hearing before
the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been
associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is unrelated to active duty service.

2.  The Veteran's tinnitus is unrelated to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Service Connection

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic," such as organic diseases of the nervous system like sensorineural hearing loss and tinnitus, there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the presumptive chronic diseases include hearing loss and  tinnitus where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The term "acoustic trauma" was not defined by CAVC in Fountain, nor is it defined under VA statutes or regulations.  Accordingly, it is appropriate to use a generally-accepted medical definition.  Acoustic trauma as defined by one source as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise."  See http://umm.edu/health/medical/ency/articles/acoustic-trauma.


Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding tinnitus, the disorder is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (32nd ed. 2012).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As discussed below, the Board does not dispute that the Veteran currently has bilateral hearing loss and tinnitus.
					
Analysis

Service treatment records contain a September 1960 entrance examination report showing that the Veteran's ears and auditory acuity were clinically assessed as normal using a whisper voice test, and revealed a score of  15/15 in each ear.  At separation from service in September 1964, the Veteran was again tested for hearing loss using a puretone audiometry test.  Puretone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
0
0
0
5

The relevant post-service medical records begin with a March 2006 private audiological examination report.  This examination report is the first objective evidence of hearing impairment since discharge from service in 1964; and the examination report did not contain an etiology opinion for the hearing impairment, or otherwise link it to active duty service. 

A March 2012 VA audiological examination report includes a review of the claims file, recounts the Veteran's history and complaints, and included puretone audiometric testing.  The puretone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
75
75
LEFT
0
10
15
35
45

Speech discrimination testing revealed 0 percent in the right ear and 100 percent in the left ear. The examiner opined that the Veteran's hearing loss and tinnitus were not etiologically related to active duty service. The rationale was as follows: 

Enlistment physical examination dated 9/13 60 revealed a passed forced whisper test result of 15 15 AU. Separation physical examination dated 9/21'64 revealed normal pure tone thresholds 500-8000 Hz AU as follows: 10dBHL @ 500, Hz OdBHL @ lkHz, OdBHL @ 2kHz, OdBHL @ 3kHz, 5dbHL @ 4kHz, 5dBHL @ 6kHz, and OdBHL @ 8kHz AD, and 15dBHL @ 500Hz, OdBHL @ lkHz, OdBHL @ 2kHz, OdBHL @ 3kHz, 5dBHL @ 4kHz, 5dBHL @ 6kHz, and OdBHL @ 8kHz AS. Pure tone are at the higher range of normal hearing (0-25dBHL). There is no evidence of complaint or treatment of hearing loss or tinnitus during military service. 

In specific regard to tinnitus, in was further opined that: "The Veteran has a diagnosis of clinical hearing loss and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss;" and that it is "[l]ess likely than not (less than 50% probability) caused by or a result of military noise exposure."

In November 2014, the VA audiologist that produced the above March 2012 examination report reiterated the same medical opinion.

A separate November 2014 VA ear conditions examination report included a review of the claims file and VBMS; and clinical examination was undertaken.  The Veteran's history and complaints were recounted.  The examination was conducted by a physician to assess the nature of severe right ear hearing loss.  The examiner opined that ". . . after review VMBS and previous audiogram with clinical exam I feel with no documentation of hearing loss or tinnitus in the service that this
[Veteran's] unilateral hearing loss is less likely than not due to military service. 

All of the VA examinations summarized above collectively included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's current disability, and provided detailed explanations for the opinions rendered.  The Board therefore finds they carry great weight.  

The Veteran served as an aircraft mechanic in the United States Navy.  In his November 2016 Board hearing, the Veteran testified that he first noticed symptoms of hearing loss and tinnitus around 1962.  He claims that he did not seek treatment in service because he was afraid the navy would reassign him to a different job, or that it would affect his promotion potential.  He further asserts that by virtue of his position in the navy, he was exposed to a loud environment.  The Board finds that the Veteran's lay statements of exposure to high intensity noise is consistent with the circumstances of his service, notwithstanding the lack of official records of such incurrence.  However, the relevant question is not just whether he was exposed, but whether or not he suffered from acoustic trauma that caused or aggravated the Veteran's current conditions.  Medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and acoustic trauma in service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

All the opinions from VA examiners noted that there was no evidence showing either a complaint of treatment for hearing loss or tinnitus during military service.  In fact, a more thorough examination using pure tone thresholds was provided at the Veteran's discharge, which revealed no evidence that the Veteran's hearing had declined or that he was suffering from tinnitus.  In view of this objective medical evidence showing normal hearing acuity at discharge, his testimony as to the reasons for not reporting or seeking treatment for alleged hearing loss is unpersuasive and not credible.  There is no question that the Veteran is competent to relate the onset of hearing loss and tinnitus symptoms as he remembers it through his senses.  Nonetheless, he is not competent to assert that he had hearing impairment as defined by VA regulations during service or at the time of discharge.  Determining hearing loss requires specialized expertise and testing.  Such specialized testing was not undertaken until 2005 at the earliest, many decades after discharge from service; and there is not competent or credible lay or medical evidence of hearing impairment or tinnitus in the interim.  Besides the Veteran's own testimony, there is no additional positive evidence supporting the Veteran's claim.  At the Board hearing, the undersigned VLJ granted the request of the Veteran to keep the record open longer so that he could acquire and submit a private medical opinion regarding the etiology of his disability; however, none has been submitted.

In sum, the Board finds that while the Veteran sustained exposure to loud noise in service and now suffers from hearing loss and tinnitus, he did not have chronic hearing loss and tinnitus in service; hearing loss and tinnitus did not become manifest to a compensable degree within one year of service separation; and, current hearing loss and tinnitus are unrelated to service.  Accordingly, service connection on direct, secondary and presumptive bases is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A Letter was sent to the Veteran that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Multiple VA medical examinations were conducted.  The Board finds that these examinations and associated reports, are adequate.  Along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by an examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


